


Exhibit 10.2

 

ADDENDUM

 

AGREEMENT OF ACQUISITION AND

PLAN OF REORGANIZATION between

SONA DEVELOPMENT CORP. and

SIBLING ENTERTAINMENT GROUP, INC.  

Dated June ____,2006 (the “Agreement”)

 

The parties to this Agreement hereby agree that all schedules and exhibits to
this Agreement shall be completed within seven (7) business days of the date of
the full execution of this Agreement by both parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this amendment Agreement to
be binding and effective as of the day and year first above written.

 

SIBLING ENTERTAINMENT GROUP, INC.:

By: /s/ Mitchell Maxwell                               

Mitchell Maxwell, President and Chief Executive Officer

 

SONA DEVELOPMENT CORP.:

By: /s/ Nora Coccaro                                      

Nora Coccaro, Chief Executive Officer

 

 

 

 

 

 